Title: To George Washington from George Clinton, 30 July 1793
From: Clinton, George
To: Washington, George



Sir,
New York 30th July 1793

Yesterday I received a note from the French Consul at this place, informing me that a British Frigate had taken a French Privateer called the Republican and sent her into this Port and praying for my interference in securing to his nation the benefit

 of the Treaty. Some time afterwards the officer commanding the British Vessel called upon me and reported his arrival—I therefore conceived it proper to address Sir John Temple his Britannic Magestys Consul General by a note stating to him the information given by the French Consul, and requesting that the departure of the Vessel might be stayed, until I could report the circumstances to you, and receive your directions respecting her. Besides the propriety of satisfying the French Consul in this business, I was actuated by the additional consideration that the French Frigate L’Ambuscade then lay in this harbour, and a Vessel was brought in which if a French ⟨one⟩ and a Prize was by the Treaty not entitled to shelter or refuge, and a detention at my request would perhaps have been the means of preventing disagreeable and embarrassing consequences—This morning I received a note in answer from Sir John Temple expressing his readiness to comply ⟨w⟩ith my request, offering to deliver the Vessel into my custody, in which however ⟨mutilated⟩ declares her to be the tender belonging to her Britannic Magesty’s Ship ⟨mutilated⟩ Boston, in consequence of this official Declaration I thought it most prudent and Justifiable from every view of the question to decline any further ⟨mutilated⟩rence other than requesting her immediate departure agreeably to our Treaty with France. For your more particular information ⟨mutilated⟩ the different communications which have passed on this subject—As it is my sincere desire to observe on such occasions the most sensi⟨ble⟩ line of conduct and as similar questions of difficult solution involving ⟨mutilated⟩ consequences may in a Port so much frequented often occur I would este⟨em it⟩ a favour to have the sense of the executive of the United States on this ⟨mutilated⟩.
I also take this opportunity of forwarding an affidavit relative to certain unwarrantable proceedings of the Captain of a British Mar⟨que⟩ Ship called the Catherine.

Geo. Clinton

